FILED
                             NOT FOR PUBLICATION                             JUL 1 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CHRISTOPHER E. WHITE,                            No. 10-15874

               Plaintiff - Appellant,            D.C. No. 3:08-cv-03781-SI

  v.
                                                 MEMORANDUM *
CHARLES D. LEE, M.D., Health Care
Manager; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Northern District of California
                      Susan Illston, District Judge, Presiding

                              Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Christopher E. White, a former California state prisoner, appeals pro se from

the district court’s summary judgment in his 42 U.S.C. § 1983 action alleging that

prison personnel violated his Eighth Amendment rights by acting with deliberate


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
indifference to his medical needs. We have jurisdiction under 28 U.S.C. § 1291.

We review de novo. Sanchez v. Vild, 891 F.2d 240, 241-42 (9th Cir. 1989). We

affirm.

      The district court properly granted summary judgment because White failed

to raise a genuine dispute of material fact as to whether defendant’s decision to

treat White’s diabetes with oral medications instead of insulin amounted to

deliberate indifference. See Sanchez, 891 F.2d at 242 (a difference of opinion

about the best course of medical treatment does not amount to deliberate

indifference).

      The district court did not abuse its discretion in denying White’s request for

a continuance under Federal Rule of Civil Procedure 56(f) to conduct additional

discovery because White failed to show how allowing additional discovery would

have precluded summary judgment. See Tatum v. City & Cnty. of San Francisco,

441 F.3d 1090, 1100-01 (9th Cir. 2006) (setting forth standard of review).

      White’s remaining contentions are unpersuasive.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)

(per curiam).

      AFFIRMED.


                                          2                                    10-15874